Fourth Court of Appeals
                                San Antonio, Texas
                                    November 15, 2018

                                   No. 04-18-00761-CR

                                 Jeffery John ROMERO,
                                         Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                              Trial Court No. 17-1680-CR-B
                        Honorable Gary L. Steel, Judge Presiding


                                      ORDER

      Appellant’s motion for leave to file a late docketing statement is GRANTED.


                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court